Citation Nr: 1011080	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-36 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Buffalo Regional Processing 
Office in Buffalo, New York


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to 
October 1976.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision issued by the 
Department of Veterans Affairs (VA) Regional Processing 
Office (RPO) in Buffalo, New York, in which the RPO denied 
the appellant's request for DEA benefits under Chapter 35.  


FINDINGS OF FACT

1.  In an October 2005 rating decision, the Buffalo Regional 
Office (RO) granted the Veteran basic eligibility to DEA, 
from April 16, 2004, based on permanent and total disability.  

2.  In December 2007, the appellant, who is the Veteran's 
son, filed a claim for DEA benefits under Chapter 35. 

3.  The appellant was born in September 1977. 

4.  The appellant reached his 26th birthday in September 
2003, prior to the effective date of a finding of permanent 
total disability on behalf of the Veteran. 


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under Chapter 35, 
Title 38, United States Code have not been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 
21.3041 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The record reflects that the Veteran was awarded a permanent 
and total disability rating effective from April 16, 2004.  
In an October 2005 rating decision, the RO, in pertinent 
part, granted a 100 percent rating for paranoid 
schizophrenia, effective April 16, 2004.  The RO also found 
that basic eligibility to DEA was established, effective 
April 16, 2004, as the evidence revealed that the Veteran had 
a total service-connected disability, permanent in nature. 

In December 2007, the appellant filed an application for DEA 
benefits.  He reported that he was the child of the Veteran, 
and indicated that his date of birth was in September 1977.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a Veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record reflects that the appellant 
is the Veteran's son, and that the Veteran is in receipt of a 
permanent and total disability rating. 

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c).  
The Board has carefully reviewed the record, and notes that 
it is undisputed that the appellant reached his 26th birthday 
in September 2003, prior to the currently assigned April 16, 
2004 effective date of the Veteran's permanent and total 
service-connected disability rating.  Accordingly, and 
unfortunately, the appellant is simply not eligible for 
Chapter 35 educational assistance at this time.  

The Board recognizes the appellant's arguments that the 
Veteran should have been assigned an earlier effective date 
for the permanent and total rating.  In this regard, in his 
December 2008 substantive appeal, the appellant noted that 
the Veteran suffered from symptoms of his disability prior to 
the April 16, 2004 effective date by some 28 years.  In 
addition, the appellant argues this disability caused the 
Veteran to be an ineffective parent.  The appellant also 
argues that since the Veteran's service and disability began 
so long before the effective date, it seems the date was 
chose arbitrarily.  Despite these arguments, the Board notes 
that the October 3, 2005 rating decision found that the 
Veteran's permanent and total disability rating was effective 
from April 16, 2004.  The Veteran was notified of this rating 
decision in the same month.  He subsequently filed a timely 
notice of disagreement regarding the effective date in April 
2006 and was issued a statement of the case in September 
2006.  However, the Veteran did not file a timely substantive 
appeal; therefore, that determination is now final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The Board has also considered the fact that an exception to 
the regulatory requirement, that he not reach his 26th 
birthday on or before the effective date of a finding of 
permanent and total service-connected disability, could apply 
in his case; however, the appellant has not shown, nor is the 
Board aware, of any basis to exempt him from application of 
this regulation.  After the appellant filed his claim for DEA 
benefits, the regulations pertaining to the periods of 
eligibility for DEA benefits for an eligible child were 
amended, effective May 28, 2008.  See 73 Fed. Reg. 30,486-
30,492 (2008).  However, neither the prior nor the revised 
regulation provides an exception applicable in the Veteran's 
case.  

Both the prior and revised version of 38 C.F.R. § 21.3041 
provide that the basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  38 C.F.R. § 21.3041(a) 
(2009); 38 C.F.R. § 21.3041(a) (2007).  Under the prior 
regulation, the basic ending date for educational assistance 
was the date of the child's 26th birthday.  38 C.F.R. 
§ 21.3041(c) (2007).  Under the revised regulation, the 
period of eligibility generally ends on the earlier of the 
date of the child's 26th birthday or the date the Veteran is 
no longer permanently and totally disabled.  38 C.F.R. 
§ 21.3041(a) (2009).  

Under the prior version of 21.3041, the beginning date for 
eligibility for benefits could be tolled if the effective 
date of the finding of permanent and total disability was 
prior to the child's 18th birthday, but the Veteran did not 
receive notice of this rating until after the child became 
18.  38 C.F.R. § 21.3041(b)(2)(i) (2007).  Also, the 
beginning date could be extended if the permanent and total 
disability rating was assigned after the child reached 18, 
but before the child turned 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2007).  Under the prior regulation, the 
ending date for eligibility for educational assistance could 
be modified for up to eight years beyond a qualifying event, 
but in no case beyond the date the child reached age 31.  In 
order to modify the ending date, however, the qualifying 
event had to occur between the time the child reached age 18 
and when the child reached age 26, and not thereafter.  See 
38 C.F.R. § 21.3041(d) (2007).  

Under the revised regulation, if the effective date of the 
permanent and total rating is before the child's 18th 
birthday, and the date of notification to the Veteran occurs 
after the child's 18th birthday but before the child's 26th 
birthday, the child may elect the beginning date of his or 
her period of eligibility.  If the child elects a beginning 
date that is before his or her 18th birthday, the period of 
eligibility ends the earlier of the date that the Veteran is 
no longer rated permanently and totally disabled, or the date 
of the child's 26th birthday.  If the child elects a 
beginning date after his or her 18th birthday, the period of 
eligibility ends the earlier of the date the Veteran is no 
longer rated permanently and totally disabled or 8 years 
after the beginning date the child elects.  38 C.F.R. 
§ 21.3041(a)(2)(i) (2009).  If the effective date of the 
permanent and total rating occurs after the child's 18th 
birthday but before the child's 26th birthday, the child may 
elect the beginning date of his or her period of eligibility.  
The period of eligibility ends the earlier of the date the 
Veteran is no longer rated permanently and totally disabled, 
or 8 years after the beginning date the child elects.  
38 C.F.R. § 21.3041(a)(2)(ii) (2009).  

As the appellant was already 26 at the time that the 
Veteran's permanent total disability rating for service-
connected disability became effective, none of the foregoing 
exceptions to the general period of eligibility is applicable 
in his case.  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing eligibility for DEA benefits under Chapter 
35 are clear and specific, and the Board is bound by them.  
Pursuant to these criteria, there is no basis upon which to 
grant the appellant eligibility for DEA benefits under 
Chapter 35.  Therefore, the Board must find that the 
appellant is simply not eligible to receive educational 
assistance benefits under Chapter 35 as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, 
rather than the facts, is dispositive, the benefit of the 
doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are 
not for application. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

The Board notes that the VCAA is not applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the Court held that the 
VCAA, with its expanded duties to notify and assist, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue in this case is not found in Chapter 51 
(rather, in Chapter 35). 

Moreover, as is explained above, the Board finds that the 
law, and not the evidence, is dispositive in this case.  The 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed). 
Therefore, the Board finds that no further action is 
necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to this claim.


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


